Case 2:19-cv-09254-GW-MRW Document 12 Filed 12/09/19 Page 1 of 2 Page ID #:36



  1   Nicholas M. Wajda
  2   Wajda Law Group, APC
      6167 Bristol Parkway, Suite 200
  3   Culver City, CA 90230
  4   Phone: (310) 997-0471
      Fax: (866) 286-8433
  5   nick@wajdalawgroup.com
  6   Attorney for Plaintiff
  7

  8                        UNITED STATES DISTRICT COURT

  9                      CENTRAL DISTRICT OF CALIFORNIA

 10

 11    CHAD T. GRIMM,                         Case No. 2:19-cv-09254-GW-MRW

 12                    Plaintiff,             NOTICE OF VOLUNTARY
                                              DISMISSAL WITH PREJUDICE
 13          v.

 14
       ALLIANT CAPITAL
 15    MANAGEMENT, LLC,

 16                    Defendant.

 17

 18
            NOW COMES the Plaintiff, Chad T. Grimm, (“Plaintiff”), by and through his

 19   attorneys, Wajda Law Group, APC, and, in support of his Notice of Voluntary
 20
      Dismissal with Prejudice, state as follows:
 21

 22
            Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

 23   voluntarily dismisses his claims against the Defendant, Alliant Capital Management,
 24
      LLC, with prejudice. Each party shall bear its own costs and attorney fees
 25

 26   Respectfully submitted this 9th day of December 2019.

 27

 28
                                                    1
Case 2:19-cv-09254-GW-MRW Document 12 Filed 12/09/19 Page 2 of 2 Page ID #:37



  1                                                s/ Nicholas M. Wajda
  2                                                Nicholas M. Wajda
                                                   6167 Bristol Parkway, Suite 200
  3                                                Culver City, CA 90230
  4                                                Phone: (310) 997-0471
                                                   Fax: (866) 286-8433
  5                                                nick@wajdalawgroup.com
  6                                                Attorney for Plaintiff
  7                              CERTIFICATE OF SERVICE
  8
            I hereby certify that I today caused a copy of the foregoing document to be
  9

 10   electronically filed with the Clerk of Court using the CM/ECF system, which will be
 11   sent to all attorneys of record.
 12

 13                                                      s/ Nicholas M. Wajda
 14
                                                         Nicholas M. Wajda

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               2
